Title: To George Washington from William Heath, 29 March 1781
From: Heath, William
To: Washington, George


                  
                     
                     Dear General
                     West point March 29th 1781 2 oClock P.M.
                  
                  I have this moment received the enclosed from Major Trescott, I think the information given Mr Cushing by the British Officer, if true, is a circumstance from which we may conclude, that the British have met with a handsome drubbing.  I have the honor to be with the greatest respect your Excellencys most Obedient Servant
                  
                     W. Heath
                  
                Enclosure
                                    
                     
                        Dear General
                        Crompond March 28th 1781
                     
                     I was mistaken, in my oppinion respecting the detention of the Flag, as mentioned in my letter of last evaning,;Lieutenant Cushing having returned soon after I wrote it, he left the British Lines the morning of the 27th and was informedthe evaning before by a British Officer; that one of Arburthnots fleet had that afternoon arived from the Chesapeek with information that the British and French Fleets had an Action in or near the Chesapeek, this Britian concludes, by saying that it was a drawn Battle; by this we may Judge how the matter Stands If Good fortune favors me, I Shall be able to send you some papers soon, in which likely we shall have one of their pairticulair accounts.  I am Dear Genl with much respect your most Obedient servant
                     
                        Lem. Trescott  Majr
                     
                  
                  
               